            Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                          )
 AMERICAN OVERSIGHT,                      )
 1030 15th Street NW, B255                )
 Washington, DC 20005                     )
                                          )
                               Plaintiff, )
                                          )
 v.                                       )              Case No. 20-cv-2018
                                          )
                                          )
 U.S. DEPARTMENT OF                       )
 HOMELAND SECURITY,                       )
 245 Murray Lane SW                       )
 Washington, DC 20528,                    )
                                          )
 U.S. CUSTOMS AND                         )
 BORDER PROTECTION,                       )
 1300 Pennsylvania Avenue NW              )
 Washington, DC 20229,                    )
                                          )
 and                                      )
                                          )
 U.S. IMMIGRATION                         )
 AND CUSTOMS ENFORCEMENT,                 )
 500 12th Street SW                       )
 Washington, DC 20536                     )
                                          )
                             Defendants. )
                                          )

                                         COMPLAINT

       1.       Plaintiff American Oversight brings this action against the U.S. Department of

Homeland Security and its component agencies, U.S. Customs and Border Protection and U.S.

Immigration and Customs Enforcement, under the Freedom of Information Act, 5 U.S.C. § 552

(FOIA), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory

and injunctive relief to compel compliance with the requirements of FOIA.




                                                1
            Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 2 of 17




                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e)(1).

       4.       Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i), and is now entitled to judicial action enjoining

the agencies from continuing to withhold agency records and ordering the production of agency

records improperly withheld.

                                            PARTIES

       5.       Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of such

information, to educate the public about the activities and operations of the federal government

through reports, published analyses, press releases, and other media. The organization is

incorporated under the laws of the District of Columbia.

       6.       Defendant U.S. Department of Homeland Security (DHS) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). DHS has possession,

custody, and control of records that American Oversight seeks.




                                                 2
             Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 3 of 17




        7.         Defendant U.S. Customs and Border Patrol (CBP) is a component of DHS—an

agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1)—and is

headquartered in Washington, DC. CBP has possession, custody, and control of the records that

Plaintiff seeks.

        8.         Defendant U.S. Immigration and Customs Enforcement (ICE) is a component of

DHS—an agency of the U.S. government within the meaning of 5 U.S.C. § 552(f)(1)—and is

headquartered in Washington, DC. ICE has possession, custody, and control of records that

American Oversight seeks.

                                     STATEMENT OF FACTS

                                   ICE HSC Analyses FOIA Request

        9.         On March 20, 2020, American Oversight submitted a FOIA request bearing

internal tracking number DHS-20-0638 to DHS and ICE seeking records relating to the agency’s

response to, and investigation of, the deaths in custody of thirteen specified detainees.

        10.        Specifically, American Oversight’s FOIA request sought the following records:

                   Copies of the “Healthcare and Security Compliance Analysis”
                   reports—or equivalent internal procedural compliance analysis—
                   completed by or for ICE Office of Professional Responsibility as
                   part of the detainee death reviews for each of the following
                   individuals who died in custody:

                      a.   Roylan Hernandez-Diaz
                      b.   Nebane Abienwi
                      c.   Roberto Rodriguez-Espinoza
                      d.   Pedro Arriago-Santoya
                      e.   Yimi Alexis Balderramos-Torres
                      f.   Simratpal Singh
                      g.   Abel Reyes-Clemente
                      h.   Guerman Volkov
                      i.   Mergensana Amar
                      j.   Wilfredo Padron
                      k.   Augustina Ramirez-Arreola
                      l.   Efrain Romero De La Rosa
                      m.   Huy Chi Tran


                                                   3
         Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 4 of 17




       11.     American Oversight also stated that it “expect[ed] that this request for a small

volume of readily-identifiable documents will be assigned to the Simple track and processed

expeditiously.”

       12.     American Oversight requested a fee waiver in connection with the ICE HSC

Analyses FOIA.

       13.     By letter dated March 23, 2020, ICE acknowledged receipt of the ICE HSC

Analyses FOIA, assigned it tracking number 2020-ICFO-29000, and granted American

Oversight’s fee waiver request.

       14.     By letter dated April 2, 2020, DHS acknowledged receipt of the ICE HSC

Analyses FOIA, assigned it tracking number 2020-HQFO-00745, and, “due to the subject matter

of [American Oversight’s] request, transferred the request to the FOIA Officer for ICE.

       15.     American Oversight has not received any further communication from ICE or

DHS regarding the ICE HSC Analyses FOIA.

                                  CBP HSC Analyses FOIA Request

       16.     Also on March 20, 2020, American Oversight submitted a FOIA request bearing

internal tracking number DHS-20-0639 to DHS and CBP seeking records relating to the

agency’s response to, and investigation of, the deaths in custody of six specified detainees within

detention centers.

       17.     Specifically, American Oversight’s FOIA request sought the following records:

               Copies of the “Healthcare and Security Compliance Analysis”
               reports—or equivalent internal procedural compliance analysis—
               completed by or for CBP Office of Professional Responsibility as
               part of the detainee death reviews for each of the following
               individuals who died in custody:

                     a. Travis James Eckstein
                     b. Carlos Hernandez-Vasquez



                                                 4
         Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 5 of 17




                   c.   Wilmer Josue Ramirez Vasquez
                   d.   Nikki Enriquez
                   e.   Claudine Ann Luera
                   f.   Melissa Ramirez

       18.     American Oversight also stated that it “expect[ed] that this request for a small

volume of readily-identifiable documents will be assigned to the Simple track and processed

expeditiously.”

       19.     American Oversight requested a fee waiver in connection with the CBP HSC

Analyses FOIA.

       20.     By letter dated March 23, 2020, CBP acknowledged receipt of the CBP HSC

Analyses FOIA, assigned it tracking number CBP-2020-044668, and determined that American

Oversight’s fee waiver request was “not applicable as the request [was] not billable.”


       21.     By letter dated March 24, 2020, CBP updated its tracking number for the CBP

HSC Analyses FOIA to CBP-IA-2020-044668.


       22.     By email dated March 25, 2020, CBP denied the CBP HSC Analyses FOIA in

full, stating the denial was “[b]ased on [e]xemptions.”

       23.     By letter dated April 2, 2020, DHS acknowledged receipt of the CBP HSC

Analyses FOIA, assigned it tracking number 2020-HQFO-00747, and, due to “the subject matter

of [American Oversight’s] request,” transferred the request to the FOIA Officer for CBP.

       24.     By letter dated April 6, 2020, CBP acknowledged receipt of DHS’s referral of the

CBP HSC Analyses FOIA. CBP assigned this referral request tracking number CBP-2020-

046908. CBP also closed the tracking number CBP-2020-046908, as it was a duplicate of the

original CBP HSC Analyses Request that American Oversight had submitted directly to CBP on

March 20, 2020, and which had originally been assigned tracking number CBP-2020-044668.



                                                 5
         Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 6 of 17




       25.     By letter dated April 29, 2020, pursuant to DHS regulations, American Oversight

submitted an administrative appeal to the FOIA Appeals, Policy and Litigation Branch identified

in CBP’s correspondence, challenging CBP’s adverse determination to fully deny the CBP HSC

Analyses FOIA due to exemptions. The appeal stated, among other points, that CBP’s denial

constituted an inadequate administrative determination, since it failed to provide any details of

the nature of the agency’s search and did not indicate which exemptions CBP applied to the

request. A true and correct copy of American Oversight’s appeal, which includes copies of the

CBP HSC Analyses FOIA and the correspondence referenced above, is attached hereto as

Exhibit 1 and incorporated herein. See Ex. 1.

       26.     By letter dated June 10, 2020, CBP responded to American Oversight’s appeal,

stating that CBP and the Office of Professional Responsibility (OPR) had conducted the initial

search for records and had applied FOIA Exemption (b)(7)(A) in denying the request.

Additionally, CBP stated that it was not in possession of responsive case files, as the files were

“part of open and pending investigations” undertaken by the DHS Office of the Inspector

General (OIG). CBP suggested that American Oversight direct its request to main DHS, though

American Oversight had initially done so. A true and correct copy of CBP’s response to

American Oversight’s appeal is attached hereto as Exhibit 2 and incorporated herein. See Ex. 2.

       27.     American Oversight has not received any further communication from ICE or

DHS regarding the CBP HSC Analyses FOIA.

                                  CRCL Timelines FOIA Request

       28.     On June 10, 2020, American Oversight submitted a FOIA request bearing internal

tracking number DHS-20-1450 to DHS and ICE seeking timelines submitted to the DHS Office




                                                 6
         Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 7 of 17




of Civil Rights and Civil Liberties (CRCL) of the deaths of twenty-six specified detainees while

in DHS custody.

       28.    Specifically, American Oversight’s request sought the following records:

              Timelines of events submitted to the DHS Office of Civil Rights and
              Civil Liberties as part of the death notification process for each of
              the following individuals:

                  a.   Gourgen Mirimanian
                  b.   Ronal Francisco Romero
                  c.   Huy Chi Tran
                  d.   Efraín Romero de la Rosa
                  e.   Augustina Ramirez-Arreola
                  f.   Wilfredo Padron
                  g.   Guerman Volkov
                  h.   Abel Reyes-Clemente
                  i.   Simratpal Singh
                  j.   Yimi Alexis Balderramos-Torres
                  k.   Pedro Arriago-Santoya
                  l.   Roberto Rodriguez-Espinoza
                  m.   Nebane Abienwi
                  n.   Roylan Hernandez-Diaz
                  o.   Anthony Oluseye Akinyemi
                  p.   Samuelino Mavinga
                  q.   Ben James Owen
                  r.   Alberto Hernandez-Fundora
                  s.   David Hernandez-Colula
                  t.   Maria Celeste Ochoa-Yoc De Ramirez
                  u.   Orlan Ariel Carcamo-Navarro
                  v.   Ramiro Hernandez-Ibarra
                  w.   Carlos Ernesto Escobar-Mejia
                  x.   Óscar López Acosta
                  y.   Choung Woong Ahn
                  z.   Santiago Baten-Oxlaj

       29.    American Oversight sought all responsive records from April 1, 2018, through the

date the search was conducted.

       30.    American Oversight requested a fee waiver in connection with the CRCL

Timelines FOIA Request.




                                                7
           Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 8 of 17




             31. American Oversight included as an exhibit an example of the type of timeline

                document sought by the CRCL Timelines FOIA.

       29.      By letter dated June 12, 2020, DHS acknowledged receipt of the CRCL Timelines

FOIA, assigned it tracking number 2020-HQFO-01263, and conditionally granted American

Oversight’s fee waiver request.

       30.      Also by letter dated June 12, 2020, ICE acknowledged receipt of the CRCL

Timelines FOIA and assigned it tracking number 2020-ICFO-52787.

       31.      American Oversight has not received any further communication from DHS or

CBP regarding the CRCL Timelines FOIA.

                                  CRCL Complaints FOIA Request

       32.      On June 10, 2020, American Oversight submitted a FOIA request bearing internal

tracking number DHS-20-1451 to DHS and ICE seeking records relating to the agency’s internal

review process of the deaths in custody of twenty-six specified detainees within detention

centers.

       32.      Specifically, American Oversight’s FOIA requests sought the following records:

                Complaints issued by the DHS Office of Civil Rights and Civil
                Liberties (CRCL) in response to information submitted by ICE as
                part of the death notification process for each of the following
                individuals:

                    a.   Gourgen Mirimanian
                    b.   Ronal Francisco Romero
                    c.   Huy Chi Tran
                    d.   Efraín Romero de la Rosa
                    e.   Augustina Ramirez-Arreola
                    f.   Wilfredo Padron
                    g.   Guerman Volkov
                    h.   Abel Reyes-Clemente
                    i.   Simratpal Singh
                    j.   Yimi Alexis Balderramos-Torres
                    k.   Pedro Arriago-Santoya



                                                 8
         Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 9 of 17




                   l.   Roberto Rodriguez-Espinoza
                   m.   Nebane Abienwi
                   n.   Roylan Hernandez-Diaz
                   o.   Anthony Oluseye Akinyemi
                   p.   Samuelino Mavinga
                   q.   Ben James Owen
                   r.   Alberto Hernandez-Fundora
                   s.   David Hernandez-Colula
                   t.   Maria Celeste Ochoa-Yoc De Ramirez
                   u.   Orlan Ariel Carcamo-Navarro
                   v.   Ramiro Hernandez-Ibarra
                   w.   Carlos Ernesto Escobar-Mejia
                   x.   Óscar López Acosta
                   y.   Choung Woong Ahn
                   z.   Santiago Baten-Oxlaj

        33.   American Oversight requested all responsive records from April 1, 2018, through

the date the search was conducted.

        34.   American Oversight requested a fee waiver in connection with the CRCL

Complaints FOIA.

        35.   American Oversight included as an exhibit an example of a complaint issued by

CRCL.

        36.   By letter dated June 12, 2020, DHS acknowledged receipt of the CRCL

Complaints FOIA, assigned it tracking number 2020-HQFO-01263, and conditionally granted

American Oversight’s fee waiver request.

        37.   By letter dated June 15, 2020, ICE acknowledged receipt of the CRCL

Complaints FOIA and assigned it tracking number 2020-ICFO-53489.

American Oversight has not received any further communication from DHS or CBP regarding

the CRCL Complaints FOIA.




                                              9
        Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 10 of 17




                             IHSC Mortality Reviews FOIA Request

       38.     Also on June 10, 2020, American Oversight submitted a FOIA request bearing

internal tracking number DHS-20-1452 to DHS and ICE seeking copies of the final mortality

review reports completed by ICE Health Service Corps (IHSC) for the deaths in custody of

twenty-six specified detainees.

       39.     Specifically, American Oversight’s FOIA requests sought the following records:

               Final copies of the “Mortality Review – Report of Findings”
               completed by ICE Health Service Corps for each of the following
               individuals:

                  a.   Gourgen Mirimanian
                  b.   Ronal Francisco Romero
                  c.   Huy Chi Tran
                  d.   Efraín Romero de la Rosa
                  e.   Augustina Ramirez-Arreola
                  f.   Wilfredo Padron
                  g.   Guerman Volkov
                  h.   Abel Reyes-Clemente
                  i.   Simratpal Singh
                  j.   Yimi Alexis Balderramos-Torres
                  k.   Pedro Arriago-Santoya
                  l.   Roberto Rodriguez-Espinoza
                  m.   Nebane Abienwi
                  n.   Roylan Hernandez-Diaz
                  o.   Anthony Oluseye Akinyemi
                  p.   Samuelino Mavinga
                  q.   Ben James Owen
                  r.   Alberto Hernandez-Fundora
                  s.   David Hernandez-Colula
                  t.   Maria Celeste Ochoa-Yoc De Ramirez
                  u.   Orlan Ariel Carcamo-Navarro
                  v.   Ramiro Hernandez-Ibarra
                  w.   Carlos Ernesto Escobar-Mejia
                  x.   Óscar López Acosta
                  y.   Choung Woong Ahn
                  z.   Santiago Baten-Oxlaj




                                              10
        Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 11 of 17




       40.    By letter dated June 12, 2020, ICE acknowledged receipt of the IHSC Mortality

Reviews FOIA, assigned it tracking number 2020-ICFO-52818, and conditionally granted

American Oversight’s fee waiver request.

       41.    American Oversight has not received any further communication from DHS or

ICE regarding the IHSC Mortality Reviews FOIA.

                              Investigation Reports FOIA Request

       42.    Also on June 10, 2020, American Oversight submitted a FOIA request bearing

internal tracking number DHS-20-1453 to DHS and ICE seeking investigation report forms

completed following the deaths in custody of twenty-six specified detainees.

       43.    Specifically, American Oversight’s FOIA requests sought the following records:

              Copies of Investigation Report Forms or equivalent postmortem
              compliance analyses completed by contractors operating ICE
              facilities for each of the following individuals:

                  a.   Gourgen Mirimanian
                  b.   Ronal Francisco Romero
                  c.   Huy Chi Tran
                  d.   Efraín Romero de la Rosa
                  e.   Augustina Ramirez-Arreola
                  f.   Wilfredo Padron
                  g.   Guerman Volkov
                  h.   Abel Reyes-Clemente
                  i.   Simratpal Singh
                  j.   Yimi Alexis Balderramos-Torres
                  k.   Pedro Arriago-Santoya
                  l.   Roberto Rodriguez-Espinoza
                  m.   Nebane Abienwi
                  n.   Roylan Hernandez-Diaz
                  o.   Anthony Oluseye Akinyemi
                  p.   Samuelino Mavinga
                  q.   Ben James Owen
                  r.   Alberto Hernandez-Fundora
                  s.   David Hernandez-Colula
                  t.   Maria Celeste Ochoa-Yoc De Ramirez
                  u.   Orlan Ariel Carcamo-Navarro
                  v.   Ramiro Hernandez-Ibarra



                                               11
        Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 12 of 17




                  w.   Carlos Ernesto Escobar-Mejia
                  x.   Óscar López Acosta
                  y.   Choung Woong Ahn
                  z.   Santiago Baten-Oxlaj

       44.    American Oversight sought all responsive records from April 1, 2018, through the

date the search was conducted.

       45.    American Oversight included as an exhibit an example of the type of report

sought by the Investigation Reports FOIA.

       46.    By letter dated June 12, 2020, ICE acknowledged receipt of the Investigation

Reports FOIA, assigned it tracking number 2020-ICFO-52830, and conditionally granted

American Oversight’s fee waiver request.

       47.    American Oversight has not received any further communication from DHS or

ICE regarding the Investigation Reports FOIA.

                          Contractor Mortality Reviews FOIA Request

       48.    Also on June 10, 2020, American Oversight submitted a FOIA request bearing

internal tracking number DHS-20-1454 to DHS and ICE seeking copies of Mortality of Detainee

Death Reviews completed by contractors for the deaths in custody of twenty-six specified

detainees.

       49.    Specifically, American Oversight’s FOIA requests sought the following records;

              Copies of Mortality Reviews, Detainee Death Reviews, or
              equivalent postmortem compliance analyses completed by
              contractors providing medical services at ICE facilities for each of
              the following individuals:

                  a.   Gourgen Mirimanian
                  b.   Ronal Francisco Romero
                  c.   Huy Chi Tran
                  d.   Efraín Romero de la Rosa
                  e.   Augustina Ramirez-Arreola
                  f.   Wilfredo Padron



                                                12
        Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 13 of 17




                  g.   Guerman Volkov
                  h.   Abel Reyes-Clemente
                  i.   Simratpal Singh
                  j.   Yimi Alexis Balderramos-Torres
                  k.   Pedro Arriago-Santoya
                  l.   Roberto Rodriguez-Espinoza
                  m.   Nebane Abienwi
                  n.   Roylan Hernandez-Diaz
                  o.   Anthony Oluseye Akinyemi
                  p.   Samuelino Mavinga
                  q.   Ben James Owen
                  r.   Alberto Hernandez-Fundora
                  s.   David Hernandez-Colula
                  t.   Maria Celeste Ochoa-Yoc De Ramirez
                  u.   Orlan Ariel Carcamo-Navarro
                  v.   Ramiro Hernandez-Ibarra
                  w.   Carlos Ernesto Escobar-Mejia
                  x.   Óscar López Acosta
                  y.   Choung Woong Ahn
                  z.   Santiago Baten-Oxlaj

       50.    American Oversight sought all responsive records from April 1, 2018, through the

date the search was conducted.

       51.    American Oversight included as an exhibit to its request the type of detainee

death review sought by the Contractor Mortality Reviews FOIA.

       52.    By letter dated June 12, 2020, DHS acknowledged receipt of the Investigation

Reports FOIA, assigned it tracking number 2020-HQFO-01263, and conditionally granted

American Oversight’s fee waiver request.

       53.    By letter dated June 12, 2020, ICE acknowledged receipt of the Investigation

Reports FOIA and assigned it tracking number 2020-ICFO-52838.

       54.    American Oversight has not received any further communication from DHS or

ICE regarding the Contractor Mortality Reviews FOIA.




                                              13
           Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 14 of 17




                              Exhaustion of Administrative Remedies

       28.     With respect to American Oversight’s CBP HSC Analyses FOIA Request,

following CBP denial in full of the request due to exemptions, Plaintiff timely filed an appeal

challenging this determination for failure to identify the specific exemptions applied. CBP

subsequently issued a final determination as to American Oversight’s CBP HSC Analyses FOIA

Request.

       29.     With respect to the ICE HSC Analyses FOIA Request, the CRCL Timelines

Reports FOIA Request, the CRCL Complaints FOIA Request, the IHSC Mortality Reviews

FOIA Request, the Investigation Reports FOIA Request, and the Contractor Mortality Reviews

FOIA Request, as of the date of this Complaint, Defendants have failed to (a) notify American

Oversight of a final determination regarding American Oversight’s FOIA request, including the

scope of responsive records Defendants intend to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.

       30.     Through CBP’s final determination on American Oversight’s CBP HSC Analyses

FOIA Request and corresponding administrative appeal, and through Defendants’ failure to

respond to American Oversight’s ICE HSC Analyses FOIA Request, CRCL Timelines Reports

FOIA Request, CRCL Complaints FOIA Request, IHSC Mortality Reviews FOIA Request,

Investigation Reports FOIA Request, and Contractor Mortality Reviews FOIA Request within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.




                                                14
         Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 15 of 17




                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

       31.      Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       32.      Plaintiff properly requested records within the possession, custody, and control of

Defendants.

       33.      Defendants are agencies subject to FOIA and therefore must make reasonable

efforts to search for requested records.

       34.      Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA request.

       35.      Defendants’ failure to conduct adequate searches for responsive records violates

FOIA and applicable regulations.

       36.      Plaintiff is therefore entitled to injunctive and declaratory relief requiring

Defendants to promptly make reasonable efforts to search for records responsive to Plaintiff’s

FOIA request.

                                        COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

       37.      Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       38.      Plaintiff properly requested records within the possession, custody, and control of

Defendants.




                                                  15
         Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 16 of 17




       39.      Defendants are agencies subject to FOIA and must therefore release in response to

FOIA requests any non-exempt records and provide a lawful reason for withholding any

materials.

       40.      Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to its FOIA request.

       41.      Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to segregate exempt information in otherwise non-exempt records responsive

to its FOIA request.

       42.      Defendants’ failure to provide all non-exempt responsive records violates FOIA

and applicable regulations.

       43.      Plaintiff is therefore entitled to declaratory and injunctive relief requiring

Defendants to promptly produce all non-exempt records responsive to its FOIA request and

provide indexes justifying the withholding of any responsive records withheld under claim of

exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to Plaintiff’s FOIA request;

       (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

             other date as the Court deems appropriate, any and all non-exempt records responsive

             to Plaintiff’s FOIA request and indexes justifying the withholding of any responsive

             records withheld under claim of exemption;




                                                  16
        Case 1:20-cv-02018-BAH Document 1 Filed 07/23/20 Page 17 of 17




       (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

          responsive to Plaintiff’s FOIA request;

       (4) Award Plaintiff the costs of this proceeding, including reasonable attorneys’ fees and

          other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C. §

          552(a)(4)(E); and

       (5) Grant Plaintiff such other relief as the Court deems just and proper.



Dated: July 23, 2020                              Respectfully submitted,

                                                  /s/ Khahilia Shaw
                                                  Khahilia Shaw, D.C. Bar No. 1616974

                                                  /s/ Hart Wood
                                                  Hart Wood, D.C. Bar No. 1034361

                                                  American Oversight
                                                  1030 15th Street NW, B255
                                                  Washington, DC 20005
                                                  (202) 539-6507
                                                  khahilia.shaw@americanoversight.org
                                                  hart.wood@americanoversight.org

                                                  Counsel for Plaintiff




                                                17
